Citation Nr: 0706141	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-17 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1. Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for neuropathy of the 
right arm, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for tinea pedis with 
history of tinea cruris and pyoderma, with scarring and 
folliculitis, currently evaluated as 30 percent disabling.
 
4. Entitlement to an effective date earlier than September 5, 
2005 for a 30 percent disability evaluation for tinea pedis 
with history of tinea cruris and pyoderma, with scarring and 
folliculitis.  


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In an October 2005 rating decision, the RO increased the 
veteran's 10 percent disability evaluation for tinea pedis 
with history of tinea cruris and pyoderma, with scarring and 
folliculitis, to a 30 percent rating effective from September 
10, 2005.  

In December 2003, the veteran testified at a Travel Board 
hearing held before a Veterans Law Judge who is no longer 
employed by the Board. In a December 2006 response from a 
letter of inquiry, the veteran indicated that he was not 
desirous of an additional hearing on his appeal.

The issues of service connection for PTSD and an effective 
date earlier than September 5, 2005, for a 30 percent 
disability evaluation for tinea pedis with history of tinea 
cruris and pyoderma, with scarring and folliculitis, 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1. A rating decision dated in January 1997 denied the claim 
of service connection for PTSD; and that decision became 
final in the absence of a timely appeal.

2. The evidence received since the January 1997 rating 
decision is neither cumulative nor redundant and raises the 
possibility of substantiating the claim.

3.  The neuropathy of the right arm is not productive of 
moderate incomplete paralysis of the median nerve.

4.  The tinea pedis with history of tinea cruris and 
pyoderma, with scarring and folliculitis is not productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptionally repugnant, and 
does not involve more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period.


CONCLUSIONS OF LAW

1. Evidence received since the January 1997 rating decision 
which denied entitlement to service connection for PTSD, is 
new and material, and the claim is reopened. 38 U.S.C.A. §§ 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156,  
3.159, 20.1103 (2006).

2.  The criteria for a rating in excess of 10 percent for 
neuropathy of the right arm
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ Part 4, 4.7, 4.118, Diagnostic Code 8515 ( 2006).

3.  The criteria for a rating in excess of 30 percent for 
tinea pedis with history of tinea cruris and pyoderma, with 
scarring and folliculitis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ Part 4, 4.7, 4.20, 
4.118, Diagnostic Codes 7806 (2002, 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Received to 
Reopen a Claim of Service Connection for PTSD

Preliminarily, it is noted that the determination as to 
whether new and material evidence has been submitted is a 
threshold jurisdictional issue to be decided independently by 
the Board, irrespective on the RO's determination on that 
matter, before it can adjudicate the merits of the issue. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record shows that in a January 1997 rating decision, the 
RO denied the veteran's claim of service connection for PTSD. 
The evidence at that time included the veteran's service 
medical and personnel records, along with postservice VA 
medical records. It was determined that there was no 
confirmed diagnosis of PTSD. The veteran was notified of the 
determination in February 1997.

A timely notice of disagreement or substantive appeal of the 
January 1997 rating denial was not forthcoming, and the 
decision denying service connection for PTSD became final.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

The veteran attempted to reopen his claim of service 
connection for PTSD in January 2002. Additional medical 
evidence received in conjunction with his claim includes both 
private and VA psychiatric and psychological records 
revealing diagnoses of PTSD. 

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis. 
When making the determination of whether evidence is 
material, "credibility of the evidence must be presumed." 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). If new and 
material evidence has been received, then the claim will be 
evaluated on the merits, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Since the January 1997 final rating decision, additional 
evidence has been received. This evidence includes medical 
diagnoses of PTSD that was not available and was not 
considered at the time of the prior final rating decision. As 
a result, the Board is compelled to conclude that this 
evidence is new in that it is neither cumulative nor 
redundant, and also that it is material since the evidence 
raises a reasonable possibility of substantiating the 
veteran's claim of service connection for PTSD 38 C.F.R. § 
3.156(a).

In this regard, in that new and material evidence has been 
received, the Board determines that the veteran's claim of 
service connection for PTSD is reopened.

II.  An Increased Rating for Neuropathy of the Right Arm

The veteran claims that an increased rating is warranted for 
his service connected neuropathy of the right arm. Service 
records confirm that the veteran is left hand dominant.

A VA medical examination of neurological disorders performed 
in June 2002, shows the veteran's complaints of constant 
numbness and tingling in the right upper extremity to the 
tips of his fingers. It was reported that a physical 
examination revealed normal findings. Electromyograph (EMG) 
and nerve studies were reported as normal. The diagnosis was 
peripheral neuropathy secondary to injury. A June 2002 VA 
general medical examination revealed tendonitis of the right 
elbow with pain, an olecranon spur, and right wrist strain. 
Previous X-rays revealed early degenerative changes in the 
right elbow.

In a February 2003 private medical examination report it was 
indicated that the veteran had chronic neuropathy of the 
right arm, with an inability to fully extend his elbow, 
markedly decreased grip strength, and constant pain radiating 
from the right hand to the shoulder that affected daily 
functioning.

At a September 2005 VA medical examination of neurological 
disorders, occasional radiating elbow pain and stiffness, 
with numbness and tingling of the wrist, hand, and elbow were 
reported.  Decreased strength was also reported. The physical 
examination revealed right arm, grip and hand strength was 
4/5; wrist flexors and extensors were 5/5; biceps and triceps 
were 5-/5; and the right deltoid was 4/5. Bulk and tone of 
the upper extremities were described as normal. Deep tendon 
reflexes were 2 plus.  There was decreased pinprick 
throughout the right arm, especially in the medial forearm 
and lateral arm. The examiner indicated that further tests 
were necessary and that the veteran may have compressive 
neuropathies at the elbow and wrist.  It was stated that it 
was difficult to localize the lesion by physical examination, 
and that he was only able to speculate as to the veteran's 
numbness and weakness, and there appeared to be some nerve 
damage in the arm.  Subsequent testing revealed cervical 
stenosis.  The examiner indicated that the lesion did not 
explain the veteran's diffuse arm weakness.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

The veteran's neuropathy of the right arm has been evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, mild incomplete paralysis of the median 
nerve, minor extremity. The next higher rating of 20 percent 
requires moderate incomplete paralysis of the median nerve, 
minor extremity.  A note in the Rating Schedule pertaining to 
"Diseases of the Peripheral Nerves" provides that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function which is substantially less than that which results 
from complete paralysis of these nerve groups, whether the 
loss is due to the varied level of the nerve lesion or to 
partial nerve regeneration.

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The recent medical evidence reveals the veteran's complaints 
of right upper extremity numbness and weakness, with pain 
radiating down to the fingers.  Physical examination findings 
show some reduced grip, hand, and deltoid strength described 
as 4/5, along with decreased reflexes and sensation 
throughout the right arm. Functional impairment due to 
tendonitis, osteoarthritis, an olecranon spur of the right 
elbow, and right wrist strain as reported in a June 2002 
examination has not been associated with the service-
connected right arm neuropathy in terms of rating the 
disability.  Based upon this evidence, the Board concludes 
that while some significant right upper extremity 
neurological pathology is demonstrated, the overall medical 
evidence attributable to his service-connected disability 
does not show that the veteran's neuropathy of the right arm 
disability equates to moderate incomplete paralysis of the 
median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Moderate incomplete paralysis is not shown.  

The Board has also considered the veteran's lay statements 
and testimony concerning his service-connected neuropathy of 
the right arm. However, it has been determined that 
laypersons generally lack the expertise necessary to opine on 
matters involving medical knowledge. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).   In any event, the evidence does 
not reveal pathology that equates to a higher disability 
evaluation. The Board finds that the veteran's disability 
picture does not approximate the criteria necessary for a 
higher disability evaluation. 38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The weight of the evidence is against 
the veteran's claim, and an increased evaluation for 
neuropathy of the right arm is not warranted. 

III.  An Increased Rating for Tinea Pedis with History of 
Tinea Cruris and Pyoderma, with Scarring and Folliculitis

The veteran asserts that his skin disorder is more disabling 
than the current evaluation indicates.  

VA medical examinations of the skin in mid to late 2002 
reveal treatment for dermatitis and prurigo nodularis with 
mapules on the arms and chest, and scattered lichenified, 
circular, crusted, raised lesions on the hands, legs, and 
abdomen.  

At a VA medical examination of the skin in September 2005 the 
veteran complained of itching and scratching of the feet and 
skin. The physical examination revealed scale of the 
bilateral soles between the toes. It was reported that 
exposed body surface of tinea pedis was 0 percent, and 
unexposed was 2 percent. Scattered, erythematous, follicular 
papules were on the buttocks.  Scattered, erythematous 
papules with crusting and multiple excoriations were reported 
on the abdomen and arms.  Linear white scars and 
hypopigmented macules were on the scars, representing 
previous lesions. The legs revealed one or two crusted 
papules. The percent of the body surface exposed was 
described as 8 percent and 20 percent was unexposed. The 
diagnoses included tinea pedis and onchymycosis and prurigo 
nodularis. The examiner commented that the skin condition was 
likely related to anxiety. 



Analysis    

The veteran's tinea pedis with history of tinea cruris and 
pyoderma, with scarring and folliculitis has been evaluated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806. When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20.

The schedular criteria referable to the veteran's service-
connected tinea pedis with history of tinea cruris and 
pyoderma, with scarring and folliculitis have changed during 
the pendency of this appeal and the claim must be evaluated 
under both the old and new criteria. 

The next higher rating of 50 percent under the old criteria, 
Diagnostic Code 7806, requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant.

Under the revised Diagnostic Code 7806, effective August 30, 
2002, a 60 percent rating requires involvement of more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12- month period.

The recent VA clinical examination of the skin revealed 
scaling between the toes, as well as erythematous papules on 
the buttocks, abdomen and arms with some crusting on specific 
areas. There was no medical evidence of ulceration, extensive 
exfoliation or exceptional repugnance.  The medical evidence 
does reveal the veteran's skin problems have been associated 
with anxiety.  However, the overall medical evidence does not 
show that the veteran's skin disability meets the criteria 
necessary for a 50 percent disability evaluation under the 
old provisions of Diagnostic Code 7806.  Moreover, the 
overall exposed and unexposed are of the skin disability was 
overall indicated to be 8 percent exposed and 20 percent 
unexposed body surface.  There is no indication that the 
veteran has constant or near constant systemic therapy.  

The veteran's lay statements and testimony have been 
considered concerning his skin disability yet that evidence 
is not considered competent regarding medical knowledge. 
Espiritu, supra.  The veteran's tinea pedis with history of 
tinea cruris and pyoderma, with scarring and folliculitis 
does not approximate the criteria necessary for a higher 
disability evaluation. 38 C.F.R. § 4.7. It must be concluded 
that the tinea pedis with history of tinea cruris and 
pyoderma, with scarring and folliculitis is not productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptionally repugnant, and 
does not involve more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period.

The weight of the evidence is against the veteran's claim, 
and under either the old or the new criteria, a rating in 
excess of 30 percent for tinea pedis with history of tinea 
cruris and pyoderma, with scarring and folliculitis is not 
warranted.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

In July 2003 and in July 2004, VA sent letter notifying the 
veteran of the evidence necessary to establish his claims.  
The veteran has been informed of what he was expected to 
provide and what VA would obtain on his behalf, and asked him 
to provide VA with any evidence he may have pertaining to his 
appeal. The aforementioned letters satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony. VA has 
attempted to obtain all records identified by the veteran. 
The veteran has not notified VA of any additional available 
relevant records with regard to his claim. The veteran has 
also been afforded VA medical examinations to evaluate his 
service connected disabilities. As such, VA met its duty to 
assist.

In light of the denial of the veteran's claims, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

The application to reopen the claim of service connection for 
PTSD is granted.  

An increased rating for neuropathy of the right arm is 
denied.

An increased rating for tinea pedis with history of tinea 
cruris and pyoderma, with scarring and folliculitis is 
denied.

REMAND

In October 2005 the RO increased the veteran's 10 percent 
disability evaluation for tinea pedis with history of tinea 
cruris and pyoderma, with scarring and folliculitis to a 30 
percent rating, effective from September 10, 2005.  In a 
notice of disagreement received in November 2005, the veteran 
specifically indicated that he disagreed with the effective 
date of the award for his skin disability. While a Statement 
of the Case was issued in November 2005 it characterized the 
issue as a claim involving clear and unmistakable error. 

In 2005 and 2006 statements from the veteran and his 
representative, it is adamantly indicated that the veteran's 
claim was for an effective date earlier than September 10, 
2005, for the 30 percent disability evaluation for the 
service connected skin disability, and not a claim based on 
clear and unmistakable error. Although, the veteran has 
submitted a notice of disagreement, there is no record that a 
Statement of the Case was issued to the veteran specifically 
concerning an earlier effective date for his skin disability. 

Accordingly, the Board is required to remand this issue to 
the RO for reconciliation of the Statement of the Case that 
was issued, and the issuance of a Statement of the Case on an 
effective date earlier than September 10, 2005, for a 30 
percent disability evaluation for tinea pedis with history of 
tinea cruris and pyoderma, with scarring and folliculitis.  
See 38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. § 19.29 
(2006); see also Manlicon v. West, 12 Vet. App. 238 (1999).  
This is notwithstanding receipt of the December 2005 
substantive appeal.     

Service connection for PTSD has been reopened. Review of the 
record shows that in a November 1993 statement, the veteran 
specifies that while in Vietnam, in April 1969, while 
assigned to Company C of the 27th Engineering Battalion as a 
combat engineer while building a road to the Ah Sha Valley, 
he was subjected to stressful events when his compound was 
attacked by Viet Cong.  He reported being subjected to 
wounded soldiers and the deaths of Viet Cong which he had or 
his unit had to bury.  Service personnel records verify the 
veteran was in Vietnam at that time and that he was a combat 
engineer. While the veteran clearly served in the Vietnam, 
the record is absent for any indication that he was subjected 
to combat during service in the Republic of Vietnam. There is 
no indication that his somewhat detailed stressor information 
has had the opportunity to be verified by the U. S. Army and 
Joint Services Records Research Center (JSRRC).
       
Where there is no manifest evidence of combat related events 
from the veteran's service records, attempt to corroborate 
the stressor is necessary. See Pentecost v. Principi, 16 Vet. 
App. 124 (2002). In the circumstances here, the veteran may 
have submitted sufficient evidence for corroboration of 
claimed stressors which is a necessary requirement for a 
claim of service connection for PTSD. The JSRRC must be 
contacted and requested to verify the veteran's claimed PTSD 
stressors.
 
Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of an effective 
date earlier than September 5, 2005, for a 
30 percent disability evaluation for tinea 
pedis with history of tinea cruris and 
pyoderma, with scarring and folliculitis 
the RO should undertake all actions 
required by 38 U.S.C.A. § 7105(d)(1) (West 
2002) and 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case, 
reconciling the November 2005 Statement of 
the Case regarding clear and unmistakable 
error for the effective date of the skin 
disability rating.

2.  The RO should verify the veteran's 
reported in-service stressor(s) with the 
U. S. Army and Joint Services Records 
Research Center (JSRRC). The RO should 
provide USASCRUR with sufficient details 
and descriptions of the veteran's alleged 
service stressors, including information 
concerning the reported April 1969 
incident while in the U.S. Army, in the 
Republic of Vietnam, in Company C 27th 
Engineering Battalion (C), in "Phu Bi", 
and building roads in the "Ah Sha" 
valley when the veteran's military 
compound was attacked by Viet Cong 
resulting in casualties. That information, 
if obtained, should be associated with the 
claims folder.    

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. If 
any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


